Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2020/0104562) in view of Lillie et al (US 2018/0211078).

As per claim 1 Sung et al depicts in figure 8D and discloses: A biometric sensing apparatus, comprising: a light sensing device PSL, disposed on a substrate; a first light shielding layer LTHL1, disposed on the light sensing device PSL and having a first pinhole LTH1 corresponding to the light sensing device PSL; a second light shielding layer LTHL2, disposed on the first light shielding layer LTHL1 and having a second pinhole LTH2 corresponding to the first pinhole LTH1; and first light shielding layer LTHL1 and the second light shielding layer LTHL2 is 

As per claim 3 Sung et al discloses: The biometric sensing apparatus according to claim 1, wherein the first light shielding layer LTHL1 and the second light shielding layer LTHL2 are 

As per claim 7 Sung et al discloses: The biometric sensing apparatus according to claim 1, wherein the light sensing device PSL and 

As per claim 8 Sung et al discloses: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device PSL is input with a light sensing signal { [0071] Each of the photo sensors PHS may employ, as a light source needed to sense a fingerprint or the like, a light emitting element provided in at least one pixel PXL disposed in the sensing area SA or in the vicinity of the sensing area SA}.

Regarding claims 1 and 3 Sung et al is silent as to: a capacitive sensing device, wherein at least one of the first light shielding layer LTHL1 and the second light shielding layer LTHL2 is a first sensing electrode of the capacitive sensing device.  Regarding claim 4 Sung et al is silent as to: The biometric sensing apparatus according to claim 1, wherein the capacitive sensing device further comprises a second sensing electrode disposed corresponding to the first sensing electrode in a thickness direction of the biometric sensing apparatus.  Regarding claim 7 Sung et al is silent as to: the capacitive sensing device are signal-connected to a same sensing chip. Regarding claim 8 Sung et al is silent as to:  the capacitive sensing device is input with a capacitance signal, and a timing of the light sensing signal and a timing of the capacitance signal at least partially overlap. Regarding claim 9 Sung et al is silent as to: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device PSL is input with a light sensing signal, the capacitive sensing device is input with a capacitance signal, and the sensing period is less than or equal to 5 seconds. Regarding claim 10 Sung et al is silent to: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device PSL is input with a light sensing signal, the capacitive sensing device is input with a capacitance signal, and an enabling time length of the capacitance signal is longer than an enabling time length of the light sensing signal.

With respect to claims 1 and 3-4 Lillie et al depicts in figure 5B and discloses: a capacitive sensing device 821b, wherein at least one of the first light shielding layer and the second light shielding layer is a first and second sensing electrode 885 in a thickness direction of the biometric sensing apparatus of the capacitive sensing device 821b.  { [0066] An exemplary manufacturing approach for creating the combined conditioning and capacitive sensor layer 821b utilizes micro-electro-mechanical systems (MEMS) processing of a silicon wafer to create a uniform array of collimating columns 899b through the silicon wafer to serve as light collimators. For this approach, metal pads or a segmented grid array may be patterned on top of the silicon collimator wafer to create capacitive sensor electrodes. } With respect to claim 7 Lillie et al depicts in figure 3C and discloses: The biometric sensing apparatus according to claim 1, wherein the light sensing device and the capacitive sensing device are signal-connected to a same sensing chip 331. { [0053] FIG. 3C is a schematic diagram of a third exemplary embodiment of a hybrid sensor with a conditioning layer 320 disposed below cover glass 301 and a combined optical and capacitive sensor layer 331 disposed below the conditioning layer 320. }

 With respect claim 8 Lillie et al depicts in figure 10 and discloses: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device is input with a light sensing signal, the capacitive sensing device is input with a capacitance signal, and a timing of the light sensing signal and a timing of the capacitance signal at least partially overlap.  With respect to claim 9 Lillie et al discloses: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device PSL is input with a light sensing signal, the capacitive sensing device is input with a capacitance signal, and the sensing period is less than or equal to 5 seconds.  With respect claim 10 Lillie et al discloses: The biometric sensing apparatus according to claim 1, wherein during a sensing period, the light sensing device PSL is input with a light sensing signal, the capacitive sensing device is input with a capacitance signal, and an enabling time length of the capacitance signal is longer than an enabling time length of the light sensing signal. { figure 10 & [0088] In certain exemplary embodiments, the detection of finger coverage of the sensing region of the optical sensor may be a one-time step performed at the outset of the process illustrated in FIG. 10. In other exemplary embodiments, the capacitive sensor elements may continuously monitor the sensing region such that, during one or more iterations of the tuning of the optical sensing elements at stages 553 through 557, if a change in the finger coverage of the sensing region is detected by the capacitive sensor elements (e.g., due to the finger moving), the tuning of the optical sensing elements starts over at stage 553. This prevents the hybrid sensor from misinterpreting a change in the quality of an optical response detected at stage 553 caused by movement of the finger as a change caused by adjusting the optical settings. } 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the biometric sensing of Sung et al including a light sensing device with both a capacitive sensing device and a light sensing device as taught by Lillie et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a biometric sensing device with both a capacitive sensing device and a light sensing device so that
the hybrid sensor described herein may be used to provide improved security and/or anti-spoof functionality with respect to fingerprint sensing. Because a capacitive sensor is being used in combination with an optical image sensor with respect to the hybrid sensor, the input to the hybrid sensor would need to be electrically conductive in order to be detected by the capacitive sensor. Thus, in addition to providing fingerprint matching via the optical image sensor, the capacitive sensor of the hybrid sensor is able to check whether a real biometric input is actually present (as opposed to an image of the biometric input or a plastic mold of the biometric input) based on the capacitive properties of the input.

See [0093] of Lillie et al.

As per claim 2 Sung et al depicts in figure 8D and discloses: The biometric sensing apparatus according to claim 1, wherein the first light shielding layer LTHL1 is electrically separated from the light sensing device PSL, and/or the second light shielding layer LTHL2 is electrically separated from the light sensing device PSL.

As per claim 5 Sung et al discloses: The biometric sensing apparatus according to claim 4, wherein a sensing range of the capacitive sensing device is greater than or equal to 3 mm×3 mm and less than or equal to 50 mm×50 mm.  Regarding claim 5 Sung et al is silent as to: The biometric sensing apparatus according to claim 4, wherein a sensing range of the capacitive sensing device is greater than or equal to 3 mm×3 mm and less than or equal to 50 mm×50 mm.  With respect to claim 5 Lillie et al discloses: The biometric sensing apparatus according to claim 4, wherein a sensing range of the capacitive sensing device is greater than or equal to 3 mm×3 mm and less than or equal to 50 mm×50 mm. { [0034] Some exemplary imaging areas for partial placement sensors include an imaging area of 100 mm2 or less. In another exemplary embodiment, a partial placement sensor has an imaging area in the range of 20-50 mm2. In some implementations, the partial fingerprint sensor has an input surface that is the same size the imaging area. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a sensing range of the capacitive sensing device of Sung et al greater than or equal to 3 mm×3 mm and less than or equal to 50 mm×50 mm as taught by Lillie et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a sensing range of the capacitive sensing device greater than or equal to 3 mm×3 mm and less than or equal to 50 mm×50 mm to reduce the sensing area size and thereby the overall device size because “Typically, the resulting partial area of the fingerprint captured by the partial fingerprint sensor is sufficient for the system to perform fingerprint matching from a single user input of the fingerprint (e.g., a single finger placement or a single finger swipe).”  See [0034] of Lillie et al.

As per claim 6 Sung et al discloses: The biometric sensing apparatus according to claim 4, further comprising: a display device, disposed between the first sensing electrode and the second sensing Regarding claim 6 Sung et al is silent as to: The biometric sensing apparatus according to claim 4, further comprising: a display device, disposed between the first sensing electrode and the second sensing electrode.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus of Sung et al with a display device, disposed between the first sensing electrode and the second sensing electrode.  The rationale is as follow: the purpose of the display device is to depict data, graphics, information etc. to the user.  The display device need not be disposed between the first sensing electrode and the second sensing electrode to be an effective display for the user.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device, disposed between the first sensing electrode and the second sensing electrode, which is well within the purview of skilled artisan, absent an unobvious result and rearrangement of known parts, to provide flexibility in display placement thereby providing flexibility in design and procurement of parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd